DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (US 2014/0135970) in view of Wahrlich (US 2016/0041292) and Zou et al. (“Regularization and Variable Selection via the Elastic Net,” 2005, Stanford University, pp. 1-32).

Regarding claim 1, Kaushal et al. teach:
A system comprising: 
determining a list of critical parameters from the plurality of sensor data and parametric tool measurements (paragraph [0067]).
Kaushal et al. further teach analyzing the plurality of sensor data and parametric tool measurements simulated annealing (paragraph [0046]).
Kaushal et al. do not explicitly teach a high- dimensional variable selection unit 
Wahrlich teach the use a high- dimensional variable selection model (elastic net) and simulated annealing in an interchangeable manner (see paragraph [0084]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the elastic net method of Wahrlich in place of the simulated annealing method of Kaushal et al. since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
Kaushal et al. and Wahrlich do not explicitly teach a high-dimensional variable selection unit that is configured to analyze the plurality of sensor data and parametric tool measurements using a high-dimensional variable selection model, and wherein the high-dimensional variable selection model includes a formula (min(Y-BX))2+ λ(║X║+║X║2), wherein Y is a performance measurement of the semiconductor manufacturing tool, X is a vector of input parameter, B is a vector of coefficient to estimate, and λ controls a degree that parameter coefficients are penalized.
Zou et al. teach elastic net regularization using a model formula (min(Y-BX))2+ λ(║X║+║X║2) (see page 9).


Regarding claim 2, Kaushal et al., Wahrlich and Zou et al. teach all the elements of claim 1 as detailed above.  Kaushal et al. further teach a system wherein the semiconductor manufacturing tool is a semiconductor inspection tool (paragraph [0037]).

Regarding claim 4, Kaushal et al., Wahrlich and Zou et al. teach all the elements of claim 1 as detailed above.  Kaushal et al. further teach a system further comprising a display that is connected to the output unit and is configured to display the critical parameters (paragraph [0048]).


Regarding claim 7, Kaushal et al., Wahrlich and Zou et al. teach all the elements of claim 5 as detailed above.  Wahrlich further teach a system wherein the high-dimensional variable selection unit is further configured to re-parameterize the high-dimensional variable selection model in a hierarchical manner (paragraph [0084]; the parameters are regularized).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. (US 2014/0135970), Wahrlich (2016/0041292) and Zou et al. (“Regularization and Variable Selection via the Elastic Net,” 2005, Stanford University, pp. 1-32) as applied to claim 1 above, and further in view of Delgado et al. (US 2013/0295695).

Regarding claim 3, Kaushal et al., Wahrlich and Zou et al. teach all the elements of claim 1 as detailed above.  Kaushal et al. further teach various inspection tools (see paragraphs [0035]-[0037]).  However, Kaushal et al., Wahrlich and Zou et al. do not explicitly teach a system wherein the semiconductor manufacturing tool comprises a stage, a light source, an image processor, and optics connected to the input unit.
Delgado et al., similarly, teach the use of inspection tools for semiconductor fabrication (see paragraph [0004]).  Specifically, Delgado et al. teach a semiconductor manufacturing tool comprises a stage, a light source, an image processor, and optics connected to a high-dimensional variable selection unit (Fig. 1; paragraph [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the inspection tool according to Delgado et al. in the system of Kaushal et al., Wahrlich and Zou et al., since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Response to Arguments
Applicant’s arguments on page 5 of the remarks, filed January 7, 2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 of claims 1-4 and 7 has been withdrawn. 
Applicant’s arguments on page 5-8 of the remarks with respect to the rejections under 35 USC 101 have been fully considered and are persuasive.  The rejections under 35 USC 101 of claims 1-4 and 7 has been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 USC 103 of claim(s) 1-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864 
                                                                                                                                                                                                       
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864